         Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
WAEL MUHAMMAD BAZZI                       )
        Eglantierlaan 15,                 )
        Antwerpen 2020,                   )
        Belgium                           )
                                          )
                             Plaintiff,   )
                                          )                       CIV. NO. 19-1940
        v.                                )
                                          )
ANDREA M. GACKI                           )                       COMPLAINT FOR
in her official capacity as               )                       DECLARATORY AND
        Director of the United States     )                       INJUNCTIVE RELIEF
        Department of the Treasury        )
        Office of Foreign Assets Control  )
        1500 Pennsylvania Avenue, NW      )
        Freedman’s Bank Building          )
        Washington, D.C. 20220            )
                                          )
                             Defendant,   )
                                          )
        and                               )                       ECF
                                          )
THE UNITED STATES DEPARTMENT              )
OF THE TREASURY, OFFICE OF FOREIGN )
ASSETS CONTROL                            )
        1500 Pennsylvania Avenue, NW      )
        Freedman’s Bank Building          )
        Washington, D.C. 20220            )
                                          )
                             Defendant.   )
__________________________________________)

       Plaintiff Wael Muhammad Bazzi (hereinafter referred to as “Bazzi”) brings this

Complaint for Declaratory and Injunctive Relief against Defendants the United States

Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and its Director,

Andrea M. Gacki, and in support of his complaint alleges the following:
            Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 2 of 10



                                    NATURE OF THE CASE

       1.       On May 17, 2018, Defendants designated Bazzi’s father, Mohammad Ibrahim

Bazzi, under Executive Order (“E.O.”) 13224 for assisting in, sponsoring, or providing financial,

material, or technological support for, or financial or other services to or in support of Hizballah,

an entity blocked under E.O. 13224. Simultaneously, Defendants designated several companies

for being owned or controlled by Mohammad Bazzi, including Global Trade Group NV

(“GTG”). Bazzi worked at GTG prior to his father and the company’s designations.

       2.       Following the company’s designation, its general manager resigned, and Bazzi

took ownership and control of GTG in order to save what he could of the once thriving

enterprise. In order to do so, he took steps to separate his father from any involvement with the

company. He further took steps to personally separate himself from his father to ensure that his

father could not be thought or deemed to retain ownership or control of GTG. Bazzi’s goal was

to ensure that the basis of the company’s designation was negated so that he himself could

operate GTG and capitalize on its good will for his own benefit—not for his father.

       3.       After doing so, Bazzi sought administrative reconsideration of GTG’s designation

before OFAC. This included the provision of evidence and arguments to the agency to make it

aware of the change in ownership and control of GTG, that Mohammad Bazzi was no longer

involved with the entity, and that the basis of GTG’s designation had been extinguished.

       4.       Several months later, OFAC met with Mohammad Bazzi’s counsel—including

undersigned counsel—who provided information regarding Mohammad Bazzi’s separation from

GTG.     During that meeting, Mohammad Bazzi’s counsel requested a terms of removal

agreement in which he would agree to satisfy any conditions that OFAC deemed necessary to his

delisting. The representations made by Mohammad Bazzi’s counsel during that meeting were




                                                 2
             Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 3 of 10



subsequently reduced to writing and provided to OFAC, along with a formalized request for a

terms of removal agreement. OFAC rejected that request and invited Mohammad Bazzi to apply

for reconsideration pursuant to its administrative reconsideration process. At no time during that

meeting or thereafter did OFAC state that it believed Mohammad Bazzi to still be operating any

businesses, nor that it thought Bazzi was assisting him in doing so.

        5.       On February 26, 2019, Mohammad Bazzi filed a civil lawsuit against OFAC

alleging violations of the Administrative Procedure Act arising from his designation. Bazzi v.

Gacki, No. 1:19-cv-00484 (D.D.C. Feb. 26, 2019), ECF No. 1.

        6.       Less than two months later, on April 24, 2019, Defendants designated Bazzi as a

“Specially Designated Global Terrorist” (“SDGT”) pursuant to E.O. 13224 and added his name

to OFAC’s Specially Designated Nationals and Blocked Persons List (“SDN List”). Bazzi’s

designation was based on OFAC’s determination that he was acting for or on behalf of his father,

Mohammad Bazzi.

        7.       In designating Bazzi, Defendants made speculative allegations that have no

rational connection to the criteria of E.O. 13224 under which he was designated, and which do

not consider any of the evidence provided to them in GTG’s administrative reconsideration

process, nor by Mohammad Bazzi’s counsel. Defendants did not provide any evidence or

identify any specific instances of conduct demonstrating that Bazzi acted for or on behalf of or at

the direction of his father, and instead speculate that it is likely the case.

        8.       Defendants have also failed to consider or explain why they discounted the

information and documentation from multiple sources that countervails the allegations that they

made in support of their designation of Bazzi.




                                                    3
             Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 4 of 10



        9.       In light of OFAC’s actions, Bazzi appeals to this Court to overturn and hold

unlawful his designation, as Defendants’ findings, conclusions, and actions in this matter are in

violation of the Administrative Procedure Act.

                                  JURISDICTION AND VENUE

        10.      This action arises under the International Emergency Economic Powers Act, 50

U.S.C. § 1701 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this action arises under the laws of the United States.

        11.      This Court may grant declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq., and Fed. R. Civ. P. Rule 57. This Court may grant injunctive relief in

accordance with Fed. R. Civ. P. Rule 65.

        12.      Venue is proper in the District of Columbia pursuant to 28 U.S.C. §§ 1391(b) and

(e), as the Defendants reside in this District.

                                           THE PARTIES

        13.      Bazzi is and was at all times relevant herein a citizen of Belgium. Bazzi currently

resides at Eglantierlaan 15, Antwerpen 2020, Belgium.

        14.      On April 24, 2019, Bazzi was designated as a SDGT under E.O. 13224 and his

name was added to the SDN List.

        15.      Defendant OFAC is a federal administrative agency of the United States

Department of the Treasury, located at 1500 Pennsylvania Ave., NW, Freedman’s Bank

Building, Washington D.C. 20220. The United States Department of the Treasury is responsible

for maintaining the financial and economic security of the United States. The United States

Department of the Treasury is also responsible for overseeing various agencies, including OFAC.




                                                  4
          Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 5 of 10



OFAC is responsible for maintaining and administering the SDN List, including by placing

persons on and removing persons from the SDN List consistent with E.O. 13224 and the

implementing regulations located at 31 C.F.R. Parts 501 and 594, the “Reporting, Procedures and

Penalties Regulations” and the “Global Terrorism Sanctions Regulations,” respectively. OFAC

was responsible for designating Bazzi under E.O. 13224.

        16.     Defendant Andrea M. Gacki is the Director of OFAC. Ms. Gacki is sued in her

official capacity.

                                 FACTUAL ALLEGATIONS

        A.      OFAC’s Designation of Bazzi Under E.O. 13224

        17.     On April 24, 2019, Defendants issued a press release alleging that Bazzi was

designated as a SDGT under E.O. 13224 for “acting for or on behalf of Mohammad Bazzi.” See

Defendants’ Press Release of April 24, 2019. On the same day, Bazzi was added to the SDN

List with the “[SDGT]” identifier.

        18.     On May 16, 2019, OFAC published a Federal Register Notice that Bazzi was

“[d]esignated pursuant to section 1(c) of E.O.13224 for acting for or on behalf BAZZI,

Mohammad Ibrahim, an individual whose property and interests in property are blocked pursuant

to E.O. 13224.” See 84 Fed. Reg. 22,223-22,224.

        19.     Mohammad Bazzi is Bazzi’s father.       On May 17, 2018, OFAC designated

Mohammad Bazzi for allegedly assisting in, sponsoring, or providing financial, material, or

technological support for, or financial or other services to or in support of, Hizballah.

Mohammad Bazzi is challenging his E.O. 13224 designation in a separate litigation.

        20.     Along with Bazzi’s designation, OFAC also designated three entities alleged to be

under his ownership or control—Voltra Transcor Energy BVBA, OFFISCOOP NV, and BSQRD




                                                5
         Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 6 of 10



Limited. OFAC also added Energy Engineers Procurement and Construction (“EEPC”) as an

alias on the SDN List for GTG, which had already been designated on May 17, 2018, for being

owned or controlled by Mohammad Bazzi.

       21.     The conclusory allegations against Bazzi in the Press Release and the Federal

Register Notice do not provide any specific, articulable facts to identify on what grounds OFAC

has determined that he is engaged in any ongoing conduct for or on behalf of his father.

       22.     Specifically, Defendants’ Press Release announcing Bazzi’s designation is

premised on the conclusory allegation that “Mohammad Bazzi has been able to conduct business

through Wael Bazzi, upon whom he has continued to rely on to register new businesses and bid

on Gambian government contracts.” See Defendants’ Press Release of April 24, 2019. The

Press Release does not include any evidence or reasoning to establish how OFAC concluded that

Bazzi has acted or purported to act “for or on behalf of” his father or at his direction in those

business dealings. Furthermore, since his father’s May 17, 2018 designation, Bazzi has not set

up any new businesses and has withdrawn from all work in The Gambia.

       23.     The Press Release further alleges that Bazzi “formed a petroleum company to

maintain his father’s access to the oil industry.” Id. OFAC does not provide any information or

reasoning as to how these allegations demonstrate that Bazzi has acted or purported to act for, on

behalf of, or at the direction of his father by undertaking any such action. Moreover, all of

Bazzi’s companies were established prior to his father’s May 17, 2018 designation.

       24.     Additionally, the Press Release alleges that Mohammad Bazzi “coordinated” with

Bazzi and a GTG employee to change GTG’s name after GTG’s designation, and that Bazzi was

“the purported owner of this new company, likely to obscure Mohammad Bazzi’s involvement

and circumvent Mohammad Bazzi‘s designation.” Id. Without offering any evidence, OFAC




                                                6
          Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 7 of 10



dismisses the legitimate transfer of GTG’s ownership as “likely” being to circumvent his father’s

designation. OFAC also does not identify what the nature of the coordination was, nor whether

it involved Bazzi acting at the employ, direction, or behest of his father.

        25.     Further, in November 2018, a formal submission was filed with OFAC seeking

administrative reconsideration of GTG’s designation which focused on the circumstances

surrounding the company’s ownership and operational behavior. Through submissions in that

administrative reconsideration process and other matters before the agency, OFAC has been

provided detailed information and documentation regarding the legal transfer of GTG to Bazzi

from his father in August 2018, as well as the company’s legal name change to EEPC. In its

designation of Bazzi, OFAC has failed to account for that information and provide any reasoning

for discounting that countervailing evidence in its possession.

        26.     The disclosures made in Defendants’ Press Release and the Federal Register

Notice announcing Bazzi’s designation contain the only information provided to Bazzi

concerning OFAC’s evidence, conclusions, and findings underlying his designation. OFAC has

not provided Bazzi with any portions of the administrative record underlying his designation, nor

any other information explaining the reasons or bases for the designation.

        B.      Devastating Impact of Defendants’ Unlawful Designation

        27.     As a result of his designation, all of Bazzi’s property and interests in property

located within U.S. jurisdiction are blocked, and U.S. persons are generally prohibited from

engaging in any transactions or dealings with him.1 In addition, foreign financial institutions run

the risk of designation under U.S. sanctions for engaging in any significant transaction(s) with




1
 Notwithstanding these prohibitions, undersigned counsel represents Bazzi on a pro bono basis under a general
authorization found at 31 C.F.R. § 594.506(a).


                                                     7
          Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 8 of 10



Bazzi or his companies, and foreign persons who transact with Bazzi or his companies are

exposed to sanctions risk for those dealings.

        28.     Due to the extraterritorial effects of U.S. sanctions, foreign parties have been

reluctant to engage in transactions or dealings with Bazzi or his companies out of fear of

retribution by Defendants. Furthermore, Bazzi faces financial hardship as businesses further

distance themselves from him and his companies in order to mitigate their own sanctions risk.

        29.     Notwithstanding Bazzi’s efforts to transparently engage with OFAC in the

administrative reconsideration process to show that GTG has been separated from his father—in

furtherance of OFAC’s own policy objectives—GTG and Bazzi’s other business have been

unable to operate, and all employees have been let go. These efforts, which have put Bazzi’s

own livelihood at significant risk, were rewarded by OFAC with Bazzi’s designation.

                                       CAUSES OF ACTION

                                              COUNT I

 DEFENDANTS’ DESIGNATION OF BAZZI UNDER E.O. 13224 IS NOT SUPPORTED BY
   EVIDENCE OR REASONING AND IS ARBITRARY, CAPRICIOUS, AN ABUSE OF
       DISCRETION, AND OTHERWISE NOT IN ACCORDANCE WITH LAW

        30.     Bazzi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

        31.     Defendants’ designation of Bazzi pursuant to E.O. 13224 Section 1(c) constitutes

final agency action that is arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law. This is because Defendants’ conclusion that Bazzi meets the criteria for

designation is based on speculative allegations—unsupported by evidence—that Bazzi has acted

or purported to act for, on behalf of, or at the direction of his father.




                                                   8
         Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 9 of 10



       32.     In designating Bazzi under E.O. 13224, Defendants did not establish that he acted

at the direction of Mohammad Bazzi. Therefore, Bazzi’s designation was arbitrary and

capricious, made in abuse of OFAC’s discretion, and was otherwise not in accordance with law

in violation of the APA and should be set aside by this Court. 5 U.S.C. § 706(2)(A).

                                            COUNT II

        DEFENDANTS’ FAILURE TO CONSIDER COUNTERVAILING EVIDENCE
             IS ARBITRARY, CAPRICIOUS, AN ABUSE OF DISCRETION,
                AND OTHERWISE NOT IN ACCORDANCE WITH LAW

       33.     Bazzi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       34.     Defendants’ designation of Bazzi pursuant to E.O. 13224 constitutes final agency

action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. This is because Defendants have not addressed the detailed information and documentation

in their possession which is relevant to their allegations against Bazzi.

       35.     In designating Bazzi under E.O. 13224, Defendants did not account for

information that had been provided to them or offer any reasoning for discounting countervailing

evidence in their possession. Therefore, Bazzi’s designation was arbitrary and capricious, made

in abuse of OFAC’s discretion, and was otherwise not in accordance with law in violation of the

APA and should be set aside by this Court. 5 U.S.C. § 706(2)(A).

                                     RELIEF REQUESTED

WHEREFORE, Bazzi respectfully requests that this Court:

       A.      Review all material that OFAC relied upon—including classified and law

               enforcement privileged information—in designating Bazzi;




                                                  9
        Case 1:19-cv-01940-TNM Document 1 Filed 06/27/19 Page 10 of 10



      B.     Declare Defendants’ reliance on speculative, unsupported allegations as evidence

             to designate Bazzi as unlawful under the APA, and jointly or severally set aside

             that evidence;

      C.     Declare that Defendants failed to account for and discounted countervailing

             evidence under the APA, and order them to do so;

      D.     Declare unlawful and set aside any agency action, findings, and conclusions

             found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

             accordance with law, and jointly or severally set aside those actions, findings,

             and/or conclusions;

      E.     Declare Bazzi’s designation unlawful under the APA;

      F.     Declare and/or order Defendants to rescind Bazzi’s designation under E.O. 13224

             and remove his name from OFAC’s SDN List;

      G.     Vacate the designation of Bazzi as a SDGT;

      H.     Award Bazzi any other further relief as the Court may deem just and proper.

Dated: June 27, 2019

                                                          Respectfully submitted,

                                                          /s/ Erich C. Ferrari, Esq.
                                                          Erich C. Ferrari, Esq.
                                                          Ferrari & Associates, P.C.
                                                          1455 Pennsylvania Ave., NW
                                                          Suite 400
                                                          Washington, D.C. 20004
                                                          Telephone: (202) 280-6370
                                                          Fax: (877) 448-4885
                                                          Email: ferrari@falawpc.com
                                                          D.C. Bar No. 978253

                                                          Attorney for Plaintiff
                                                          Wael Muhammed Bazzi



                                            10
